Citation Nr: 1826808	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-39 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Whether the appellant may be considered a surviving spouse for purposes of entitlement to Dependency and Indemnity Compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	Non-Commissioned Officers Association


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 January 1968.  The Veteran died in August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over this appeal is with the RO in Detroit, Michigan.  

As a preliminary matter, the Board observes that while the RO certified the appellant's DIC, accrued benefits, and death pension claims for appeal, these particular issues were never considered on the merits.  Rather, the RO made a preliminary determination that the appellant was not the Veteran's surviving spouse for purposes of establishing eligibility for these benefits.  This is the issue on appeal, and it is characterized accordingly above.  

In a September 2015 correspondence, the appellant withdrew her request for a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that she was married to the Veteran and that he never legally divorced her prior to his death.  The Board notes that in July 2013, the appellant submitted a document that appears to be a marriage certificate from Panama which indicates that she was married to the Veteran.  While this document is in Spanish, it is clear to a lay reader that it is a marriage certificate between the Veteran and the appellant.  In any event, the AOJ should obtain a translation of this document.

Additionally, other development is required.  Specifically, while the appellant has submitted a marriage certificate, it is not clear whether this was ever considered by the AOJ, which relied primarily on a separate July 1977 marriage certificate between the Veteran and E.W.  However, there was no apparent attempt to acquire or solicit divorce certificates, and it is not clear whether the appellant is aware whether she should submit them.  As these documents may aid in supporting the appellant's claim, to the extent such documents exist and are available, the AOJ should take additional action to obtain a copy of these documents.  

Lastly, there is evidence in the record that the appellant applied for Social Security Administration (SSA) benefits.  The application for SSA benefits reflects that the appellant was married to the Veteran.  Therefore, all efforts should be made to obtain the relevant SSA documents.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the English translation of the marriage certificate submitted by the appellant in July 2013, and associate the translation with the claims file.

2.  The AOJ should request that the appellant identify all locations where she and the Veteran resided during the asserted marriage.  Once the place(s) of residence has been established, the AOJ shall attempt to obtain a copy of the marriage certificate and divorce decree between the Veteran and the appellant in the identified jurisdiction(s).  

3. Obtain the Veteran's SSA records including the medical evidence used to determine disability eligibility and ensure that they are entered into his VBMS file.

4.  The AOJ should undertake any additional action it deems necessary in order to properly adjudicate the claims on appeal, to include the preliminary issue of whether or not the appellant is the Veteran's surviving spouse for purposes of establishing eligibility for the benefits sought on appeal.  If the claims are not fully granted, a SSOC should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



